MEMORANDUM **
Daniel Nicherie appeals from the 54-month sentence imposed following his guilty-plea conviction for wire fraud, pension fraud, money laundering, and interception of wire communications, in violation of 18 U.S.C. §§ 1027, 1343, 1956(a)(1)(B), and 2511(1)(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Nicher-ie’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Nicherie’s pro se application for the appointment of an investigator and for other services is DENIED.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.